Citation Nr: 1754261	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess10 percent for bilateral retinal detachment with diplopia from November 27, 2007 to April 30, 2010; a compensable rating from May 1, 2010 to March 26, 2014; and in excess of 30 percent from March 27, 2014.

2.  Entitlement to an initial compensable rating for mild degenerative changes of the left knee, residuals of meniscal tear, status post arthroscopic surgery prior to March 27, 2014 and in excess of 20 percent from March 27, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had periods of active duty from October 1969 to October 1973, from February 1991 to July 1991, and from December 2005 to August 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in pertinent part granted service connection for a left knee disability and assigned a noncompensable disability rating.  The rating decision also granted service connection for left eye diplopia and bilateral retinal detachment, and assigned 10 percent disability rating and a noncompensable disability rating, respectively.  The Veteran appealed for higher ratings.

In December 2009, the RO proposed to reduce the Veteran's disability rating for left eye diplopia from 10 percent to a noncompensable disability rating.  In an April 2010 rating decision, the RO reduced the Veteran's disability rating for service-connected bilateral retinal detachment with diplopia to 0 percent effective May 1, 2010.  Where, as here, as a result of the reduction to 0 percent for the bilateral retinal detachment with diplopia there was no reduction in the amount of compensation payable to the Veteran (because the RO simultaneously increased the evaluation assigned another disorder effective earlier than the date of the reduction), 38 C.F.R. § 3.105 (e) does not apply.  See VAOPGCPREC 71-91; see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, the Board finds that the RO properly adjudicated the claim as for a higher initial rating, in accordance with the holding of the United States Court of Appeals for Veterans Claims in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal was remanded in November 2012 for further development.

In a June 2014 rating decision, the RO granted service connection for diplopia and assigned a 30 percent rating effective March 27, 2014.  The RO granted a higher initial rating of 20 percent for mild degenerative changes of the left knee, residuals of meniscal tear, status post arthroscopic surgery effective March 27, 2014.  The RO also granted a 10 percent rating for mild degenerative changes of the right knee, residuals of meniscal tear, status post arthroscopic surgery effective March 27, 2014.  The issues have been rephrased on the title page, accordingly.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was awarded Social Security Disability Income (SSDI) benefits.  (See April 11, 2010 VA treatment record).  An attempt must be made to obtain those records and associate them with the record.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records and any private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain VA treatment records from the Brooklyn VAMC from March 27, 2014 to the present.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

3.  Request from Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  If those records are not available, a negative reply is required.

4.  Thereafter, readjudicate the Veteran's claims.  In adjudicating the claim for higher ratings for the bilateral retinal detachment with diplopia, also consider the rating criteria in effect when the claim was filed in 2007.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008) (regulatory changes to 38 C.F.R. § 4.79 are effective December 10, 2008, with respect to claims filed on or after December 10, 2008). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







